Case: 19-60518      Document: 00515262913         Page: 1    Date Filed: 01/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 8, 2020
                                    No. 19-60518
                                  Summary Calendar                       Lyle W. Cayce
                                                                              Clerk


JAMES J. GONSOULIN,

               Petitioner - Appellant

v.

COMMISSIONER OF INTERNAL REVENUE,

               Respondent - Appellee




                     Appeal from the United States Tax Court
                          Tax Court Case No. 18429-17


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       James Gonsoulin timely appealed the tax court’s adverse decision raising
only the question of that court’s jurisdiction, which we review de novo. We
agree with the Commissioner that Gonsoulin’s arguments are contrary to
precedent and frivolous. See, e.g., Selgas v. Commissioner, 475 F.3d 697, 699
(5th Cir. 2007). AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.